Title: To James Madison from Joseph Jones, 21 January 1793
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 21st. Janry. 1793.
I have recd. your favor inclosing the Papers containing the late important and agreeable intelligence from Europe. The affairs of France have taken a very favorable turn and bid fair to establish the new republic. I agreeable to your request, forwarded the papers to Mr. Ambrose Madison under the care of Mr. J. Blair who promised they shod. have the earliest conveyance. This day is set apart here for a public dinner and rejoicing in consequence of the news received and has been ushered in by a discharge of Cannon. Yr. friend & Sevt
Jos: Jones.
